Order, Supreme Court, New York County (Diane Lebedeff, J.), entered April 16, 1997, which granted plaintiffs’ motion for summary judgment to the extent of declaring that defendant is obligated to defend plaintiffs in the underlying action, unanimously affirmed, without costs.
The court properly found that notification to defendant within a week of service of the complaint in the underlying action was reasonable under the circumstances (see, Kelly v Nationwide Mut. Ins. Co., 174 AD2d 481). Given the fact that the plaintiffs reasonably believed that they had repaired all the property damage, paid all the attendant bills and that the property damage claim was settled, they reasonably believed that there was no threat of litigation (see, Merchants Mut. Ins. Co. v Hoffman, 56 NY2d 799). Further, under the circumstances, we agree with the court that there is no evidence that plaintiffs knew or had reason to believe that personal injury had resulted from this incident (see, Argentina v Otsego Mut. Fire Ins. Co., 86 NY2d 748). Accordingly, the court properly declared defendant obligated to defend plaintiffs in the underlying action.
Concur — Sullivan, J. P., Rubin, Mazzarelli and Andrias, JJ.